DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 2/20/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Statements (IDS) filed on 2/20/2020 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of US PAT 10,607,598. Although the claims, at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are rejected as being unpatentable over the claims of the US PAT 10,607,598.  Please see below for the mapping in the table, where the bolded limitations indicate the corresponding limitations between the US PAT 10,607,598 and instant application.  
Instant application: 16/796,506
US PAT 10,607,598 
1. A method comprising: 

receiving, by one or more computing devices, input text data; 

determining, by the one or more computing devices, based on the input text data, hierarchical data; 

determining, by the one or more computing devices, based on the hierarchical data, sampled data;

determining, based on inputting the sampled data to a first modification pipeline and a second modification pipeline, modified data, wherein: 

the first modification pipeline is configured to process the sampled data based on one or more model pairs that have been trained based on one or more speakers or accents; and 

the second modification pipeline




e is configured to process the sampled data based on one or more levels of semantic similarity and based on a language model different from the one or more model pairs; 





determining, by the one or more computing devices, based on the modified data, output data; and 

sending, by the one or more computing devices, the output data for use as input to one or more speech processing tasks.
1. A method comprising:

receiving, by one or more computing devices, input text data;

determining, by the one or more computing devices, based on the input text data, hierarchical data;

determining, by the one or more computing devices, based on the hierarchical data, sampled data;

determining, based on processing the sampled data via a first modification pipeline, first modified data, wherein:


processing the sampled data via the first modification pipeline is performed based on processing the sampled data via a text-to-speech converter to determine audio data and processing the audio data via a speech-to-text converter, wherein the text-to-speech converter comprises one or more model pairs that have been trained based on one or more speakers or accents;

determining, based on processing the sampled data via a second modification pipeline, second modified data, wherein processing the sampled data via the second modification pipeline is performed based on one or more levels of semantic similarity and based on a language model different from the one or more model pairs;

determining, by the one or more computing devices, based on the first modified data and the second modified data, output data; and

sending, by the one or more computing devices, the output data for use as input to one or more speech processing tasks.



With respect to the other claims 2-20, each of the claims maps to a corresponding claim of the US PAT (claims 2-20) or are found within the scope of the independent claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 

Claims 1, 5, 7-8, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CARDILO (US 2017/0091170 A1), and further in view of GAO (US 2016/0147740 A1).

REGARDING CLAIM 1, CARDILO discloses a method comprising: 
receiving, by one or more computing devices, input text data (CARDILO Fig. 7 – “Start 702; Tokenize input phrase 704”; Par 48 – “Process 700 may be, for example, executed by one or more data processing systems 200 that implement a modified QA system, as discussed above. In block 702 process 700 is initiated, e.g., in response to a user providing an input phrase, by data processing system 200. Next, in block 704, data processing system 200 tokenizes the input phrase.”); 
determining, by the one or more computing devices, based on the input text data, hierarchical data (CARDILO Fig. 7 – “Create original grammar tree 708; Equivalent grammar tree(s) already exist? 710”; Par 49 – “Next, in block 708, data processing system 200 creates an original grammar tree for the input phrase using applicable tokens. Then, in decision block 710, data processing system 200 determines whether an appropriate number of equivalent grammar trees have already been generated for the original grammar tree and whether an appropriate number of synonyms for tokens in the input phrase have been established.”); 
determining, by the one or more computing devices, based on the hierarchical data, sampled data (CARDILO Par 29 – ““What does the adage live and let live mean?”
According to the present disclosure, a grammatically equivalent grammar tree may be used to generate multiple exemplary equivalent output phrases as follows: …”; Par 33 – “In the example the word ‘adage’ in the first output phrase has been replaced by: the synonym ‘saying’ in the second output phrase; the synonym ‘platitude’ in the third output phrase; and the synonym ‘expression’ in the fourth output phrase. It should be appreciated that while synonyms for only one word in the above example are illustrated, according to the present disclosure one or more words may be replaced by one or more synonyms to generate multiple equivalent phrases.”; In other words, based on the grammar tree (the hierarchical data), the word “adage” (the sampled data) of the input text data is determined to find its synonyms.); 
determining, based on inputting the sampled data to [a first modification pipeline] and a second modification pipeline, modified data (CARDILO Fig. 7 – “Create synonym(s) 716; Generate new phrase(s) 718”; Par 50 – “In response to an appropriate number of synonyms not being available in block 714, control transfers to block 716, where data processing system 200 generates an appropriate number of synonyms. In response to an appropriate number of synonyms being available in block 714, control transfers to block 718, where data processing system 200 generates an appropriate number of new phrases.”; Par 33 – “In the example above, the word ‘adage’ in the first output phrase has been replaced by: the synonym ‘saying’ in the second output phrase; the synonym ‘platitude’ in the third output phrase; and the synonym ‘expression’ in the fourth output phrase.”), wherein: 
[the first modification pipeline is configured to process the sampled data based on one or more model pairs that have been trained based on one or more speakers or accents]; and 
the second modification pipeline is configured to process the sampled data based on one or more levels of semantic similarity (CARDILO Pars 29-33 – “According to the present disclosure, a grammatically equivalent grammar tree may be used to generate multiple exemplary equivalent output phrases as follows: “What is the meaning of the adage live and let live?” “What is the meaning of the saying live and let live?” “What is the meaning of the platitude live and let live?” “What is the meaning of the expression live and let live?” … It should be one or more words may be replaced by one or more synonyms to generate multiple equivalent phrases.”; Par 9 – “An original grammar tree is generated using at least some of the tokens. One or more alternate grammar trees are generated that are different from the original grammar tree but substantially equivalent to the original grammar tree.”) and based on a language model different from the one or more model pairs (CARDILO Par 26 – “Tree adjoining grammars (TAGs) are formal grammars that are used to describe natural languages. TAGs are complementary to the disclosed techniques as they provide one formal grammar for describing the process of constructing a grammar tree.”; Par 37 – “In various disclosed embodiments, content received by a QA system is tokenized for natural language expansion. Parts of speech are then determined for the content and the parts of speech are then mapped to an original grammar tree. One or more alternate grammar trees (that are grammatically equivalent to the original grammar tree and each other) are then created and one or more synonyms for one or more of the tokens are then determined.”); 
determining, by the one or more computing devices, based on the modified data, output data (CARDILO Fig. 7 – “Generate new phrase(s) 718”; Par 49 – “In response to an appropriate number of equivalent grammar trees having already been generated and an appropriate number of synonyms having already been established, control transfers to block 718, where data processing system 200 generates an appropriate number of new phrases.”; Par 50 – “In response to an appropriate number of synonyms being available in block 714, control transfers to block 718, where data processing system 200 generates an appropriate number of new phrases.”; Pars 29-33 – “According to the present disclosure, a grammatically equivalent grammar tree may be used to generate multiple exemplary equivalent output phrases as follows: “What is the meaning of the adage live and let live?” “What is the meaning of the saying live and let live?” “What is the meaning of the platitude live and let live?” “What is the meaning of the expression live and let live?” … It should be appreciated that while synonyms for only one word in the above example are illustrated, according to the present disclosure one or more words may be replaced by one or more synonyms to generate multiple equivalent phrases.”); and sending, by the one or more computing devices, the output data (CARDILO Fig. 7 – “Output generated phrase(s) 720”; Par 49 – “Then, in block 720 data processing system 200 outputs the phrases that are generated based on the equivalent grammar trees and the established synonyms.”) for use as input to one or more speech processing tasks (CARDILO Par 27 – “The newly generated output phrases can then be used to add variation to general computer dialog (e.g., in providing different but substantially similar answers to different but substantially similar questions) or to generate input test cases (test inputs) that incorporate synonyms and alternate phrasings to ensure that, for example, a QA system provides a substantially similar answer to substantially similar questions.”; Par 37 – “In various disclosed embodiments, content received by a QA system is tokenized for natural language expansion. Parts of speech are then determined for the content and the parts of speech are then mapped to an original grammar tree.”).
CARDILO is silent to the [square-bracketed] limitations.

GAO discloses the [square-bracketed] limitations. GAO discloses a method/system for processing speech/textual data, comprising:
determining, based on inputting the sampled data to [a first modification pipeline], modified data (GAO Par 33 – “For example, the phrase “I see” may be processed by the TTS analyzer 212 into the synthesized phonetic sequence “iy s ih”. Additionally, the word “icy” may be processed by the TTS analyzer 212 into the phonetic sequence “iy s ih”. … This may be performed on each word and/or phrase of the ASR pronunciation dictionary 210 to generate the phone-to-word phrase table 214 having phoneme sequences mapped to their corresponding lexical forms. As such, the phone-to-word phrase table 214 may have multiple entries for any given phoneme sequence if two different words are pronounced the same way (homophones).”; Par 34 – “For example, the word “read” may be mapped to the same phoneme sequence as “reed”. However, an additional phoneme sequence, matching the pronunciation of “red” may be generated to expand the table 214 to have both possible pronunciations that may occur in different contexts.”; Par 38 – “The pronounced forms 224 may be maintained as a table of phoneme sequences mapped to the words in the written text 206. Due to the existence of homophones and other pronunciation anomalies, such a table may have multiple entries for a single phoneme sequence. For example, the phoneme sequence “t uw” may be mapped to “two”, “to,” and “too,” as well as to the numeral “2”. As another example, the phoneme sequence “th air” may be mapped to “their”, “there”, or “they're”.”), wherein: 
[the first modification pipeline is configured to process the sampled data based on one or more model pairs that have been trained based on one or more speakers or accents] (GAO Par 34 – “In some embodiments, the TTS analyzer 212 may be utilized to generate additional phoneme sequences for individual words in the ASR pronunciation dictionary 210 in order to expand the set of phoneme sequences to cover more possible confusable phonemes in the phone-to-word phrase table 214.”; Par 49 – “In a first stage 502 of the two-stage process 500, the MT training module 106 learns how to carry out the second stage 504 of the process 500 where a phone-to-word phrase table, such as the phone-to-word phrase table 214 of FIG. 2, may be augmented with pronunciation variants which are distortions of existing pronunciations. The purpose of the process 500 is to generate pronunciations of entries in the ASR pronunciation dictionary 210 (introduced in FIG. 2) that may have been distorted during the decoding process of the ASR engine 104.”; Par 50 – “The two-stage process 500 utilizes another MT engine 506 (e.g., a phrase-based MT engine) to map phoneme sequences of clean transcripts into “ASR-like” outputs. In the first stage 502, both an ASR reference transcript 508 and the ASR output 208 are transcribed into phoneme sequences .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of CARDILLO to include modifying data based on one or more speakers or accents, as taught by GAO.
One of ordinary skill would have been motivated to include modifying data based on one or more speakers or accents, in order to cover more possible confusable phonemes (GAO Par 34).

REGARDING CLAIM 5, CARDILO in view of GAO discloses the method of claim 1.
GAO further discloses wherein the input text data is determined based on speech data (GAO Par 26 – “In operation, the ASR engine 104 may be configured to receive and process utterances in the form of an audio signal, such as the audio signal 120, in order to transcribe source language utterances by converting speech-to-text, and providing text-based recognition results as output to the MT engine 102.”) received via a microphone (GAO Par 19 – “In the context of the S2S translation system 100, the user 114 may provide or speak an utterance 118 in the source language of English, such as “Hello, friend!” That utterance may be received by a microphone(s) of the client device 110 and encoded in an audio signal 120”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of CARDILLO to include determining text data from speech data received by a microphone, as taught by GAO.
One of ordinary skill would have been motivated to include determining text data from speech data received by a microphone, in order to improve user’s experience (GAO Par 8).

REGARDING CLAIM 7, CARDILO in view of GAO discloses the method of claim 1.
CARDILO further discloses wherein the output data is based on two or more iterations of the first modification pipeline or the second modification pipeline (CARDILO Par 45 – the above-described process is repeated. If the hypotheses ‘c’ and ‘d’ again produce best candidate answers, the modified QA system loads more data that is relevant to the hypotheses ‘c’ and ‘d’ into the cache and unloads other data.”; Par47 – “With reference to FIG. 5, an exemplary first input sentence (i.e., “The quick brown fox jumped over the lazy dog.”) is illustrated as being tokenized in sentence diagram 500. With reference to FIG. 6, a simplified original grammar tree 602 is illustrated for the sentence diagrammed in sentence diagram 500 of FIG. 5. One or more graph transformation operations may then be performed (by transform(s) 604) to generate new sentences that are variations of the input sentence. As is illustrated, transforming simplified original grammar tree 602 using transform(s) 604 provides generated grammar tree 606, which may be utilized to generate equivalent output sentences. For example, for the first input sentence (i.e., “The quick brown fox jumped over the lazy dog.”), a first equivalent output sentence (i.e., “Over the lazy dog jumped the quick brown fox”) may be generated. As another example, for the first input sentence one or more second equivalent output sentences (“Over the lethargic dog jumped the quick brown fox.”; “Over the lazy dog jumped the fast brown fox.”; “Over the lethargic dog jumped the fast sorrel fox.”; etc.) may be generated by replacing tokens (e.g., adjectives) in the first equivalent output sentence with synonyms.”).

REGARDING CLAIM 8, CARDILO in view of GAO discloses the method of claim 1, wherein the modified data is based on two or more iterations of the first modification pipeline or the second modification pipeline (CARDILO Par 45 – “When a new question is received, the above-described process is repeated. If the hypotheses ‘c’ and ‘d’ again produce best candidate answers, the modified QA system loads more data that is relevant to the hypotheses ‘c’ and ‘d’ into the cache and unloads other data.”; Par47 – “With reference to FIG. 5, an exemplary first input sentence (i.e., “The quick brown fox jumped over the lazy dog.”) is illustrated as being tokenized in sentence diagram 500. With reference to FIG. 6, a simplified original grammar tree One or more graph transformation operations may then be performed (by transform(s) 604) to generate new sentences that are variations of the input sentence. As is illustrated, transforming simplified original grammar tree 602 using transform(s) 604 provides generated grammar tree 606, which may be utilized to generate equivalent output sentences. For example, for the first input sentence (i.e., “The quick brown fox jumped over the lazy dog.”), a first equivalent output sentence (i.e., “Over the lazy dog jumped the quick brown fox”) may be generated. As another example, for the first input sentence one or more second equivalent output sentences (“Over the lethargic dog jumped the quick brown fox.”; “Over the lazy dog jumped the fast brown fox.”; “Over the lethargic dog jumped the fast sorrel fox.”; etc.) may be generated by replacing tokens (e.g., adjectives) in the first equivalent output sentence with synonyms.”).

REGARDING CLAIM 11, CARDILO in view of GAO discloses the method of claim 1.
CARDILO further discloses wherein the speech processing task comprises a validation task for a model (CARDILO Par 34 – “Output phrases may then be fed back to an input of a QA system to test whether the QA system provides a substantially similar answer for each of the output phrases.”), and wherein the method further comprises: 
performing the validation task based on the output data (CARDILO Par 27 – “The newly generated output phrases can then be used to add variation to general computer dialog (e.g., in providing different but substantially similar answers to different but substantially similar questions) or to generate input test cases (test inputs) that incorporate synonyms and alternate phrasings to ensure that, for example, a QA system provides a substantially similar answer to substantially similar questions.”).

REGARDING CLAIM 12, CARDILO in view of GAO discloses the method of claim 1.
CARDILO further discloses wherein the speech processing task comprises a testing task for a model (CARDILO Par 34 – “Output phrases may then be fed back to an input of a QA system to test whether the QA system provides a substantially similar answer for each of the output phrases.”), and wherein the method further comprises: 
performing the testing task based on the output data (CARDILO Par 27 – “The newly generated output phrases can then be used to add variation to general computer dialog (e.g., in providing different but substantially similar answers to different but substantially similar questions) or to generate input test cases (test inputs) that incorporate synonyms and alternate phrasings to ensure that, for example, a QA system provides a substantially similar answer to substantially similar questions.”).

REGARDING CLAIM 13, CARDILO in view of GAO discloses the method of claim 1. CARDILO further discloses wherein the speech processing task (CARDILO Par 27 – “The newly generated output phrases can then be used to add variation to general computer dialog (e.g., in providing different but substantially similar answers to different but substantially similar questions) or to generate input test cases (test inputs) that incorporate synonyms and alternate phrasings to ensure that, for example, a QA system provides a substantially similar answer to substantially similar questions.”; Par 37 – “In various disclosed embodiments, content received by a QA system is tokenized for natural language expansion. Parts of speech are then determined for the content and the parts of speech are then mapped to an original grammar tree.”) comprises a classification task, and wherein the method further comprises: 
performing the classification task based on the output data (CARDILO Par 44 – “As one example, a modified QA system may be configured, according to the present disclosure, to: receive a question; create ‘N’ hypotheses (1 . . . N) to find candidate answers (e.g., N=10); and load data for each hypothesis ‘i’ on which to operate into a shared cache. .. In synthesis block 410 the modified QA system evaluates the candidate answers with the highest scores and determines which hypotheses generated the highest scores.”; In other words, the method/system classify the candidate answers (best to worst) and classify hypotheses (best to worst).).

REGARDING CLAIM 14, CARDILO in view of GAO discloses a system comprising: one or more computing apparatuses (CARDILO Par 8 – “Disclosed are a method, a data processing system, and a computer program product (embodied in a computer-readable storage device) for natural language generation that facilitates expansion of test input for natural language processing systems, as well as expansion of answers provided by natural language processing systems.”) comprising: 
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the one or more computing apparatuses (CARDILO Fig. 1; Par 13 – “multiple processors”; Par 56 – “The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”) to: perform the steps of Claim 1; and
a database storing training data usable to configure the first modification pipeline and the second modification pipeline (CARDILO Par 3 – “As is known, Apache Hadoop is an open-source software framework for storage and large-scale processing of datasets on clusters of commodity hardware.”; Par 4 – “Sources of information for the Watson system include encyclopedias, dictionaries, thesauri, newswire articles, and literary works. The Watson system also uses databases, taxonomies, and ontologies.”; Par 38 – “Conventionally, the Watson system has explored large amounts of structured and unstructured data to find candidate answers for a question (or a problem).”).  Thus, Claim 14 is rejected under the same rationale explained in the rejection of Claim 1.

REGARDING CLAIM 19, CARDILO in view of GAO discloses one or more non-transitory media storing instructions that, when executed by one or more processors, cause the one or more processors (CARDILO Fig. 1; Par 13 – “multiple processors”; Par 56 – “The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”) to: perform the method of Claim 1; thus, it is rejected under the same rationale.




Claims 2-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over CARDILO (US 2017/0091170 A1) in view of GAO (US 2016/0147740 A1), and further in view of PRENGER (Prenger R, Valle R, Catanzaro B. WaveGlow: A Flow-based Generative Network for Speech Synthesis. arXiv preprint arXiv:1811.00002. 2018 Oct.).

REGARDING CLAIM 2, CARDILO in view of GAO discloses the method of claim 1.
GAO further discloses the method/system wherein the first modification pipeline comprises a text-to- speech converter (GAO Fig. 1 – “ASR Engine 104”) and a speech-to-text converter (GAO Fig. 1 – “TTS Engine 134”), [wherein the text-to-speech converter comprises one or more model pairs; 
wherein the method further comprises configuring the first modification pipeline by training, based on the one or more speakers or accents, the one or more model pairs];
wherein the modified data comprises one or more first words that are based on the one or more speakers or accents (GAO Par 34 – “For example, the word “read” may be mapped to the same phoneme sequence as “reed”. However, an additional phoneme sequence, matching the pronunciation of “red” may be generated to expand the table 214 to have both possible pronunciations that may occur in different contexts.”; Par 38 – “The pronounced forms 224 may be maintained as a table of phoneme sequences mapped to the words in the written text 206. Due to the existence of homophones and other pronunciation anomalies, such a table may have multiple entries for a single phoneme sequence. For example, the phoneme sequence “t uw” may be mapped to “two”, “to,” and “too,” as well as to the numeral “2”. As another example, the phoneme sequence “th air” may be mapped to “their”, “there”, or “they're”.”); and 
wherein the one or more first words are different from any word indicated by the sampled data (GAO Par 34 – “For example, the word “read” may be mapped to the same phoneme sequence as “reed”. However, an additional phoneme sequence, matching the pronunciation of “red” may be generated to expand the table 214 to have both possible pronunciations that may occur in different contexts.”; In other words, the original word “read” is mapped to “reed” and “red” which are different from the original word.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of CARDILLO to include modifying data based on one or more speakers or accents, as taught by GAO.
One of ordinary skill would have been motivated to include modifying data based on one or more speakers or accents, in order to cover more possible confusable phonemes (GAO Par 34).
CARDILO in view of GAO is silent to the [square-bracketed] limitations. 

PRENGER discloses the [square-bracketed] limitations. PRENGER discloses a method/system for processing textual data comprising:
[wherein the text-to-speech converter comprises one or more model pairs (PRENGER Pg. 1 Introduction – “Currently, state of the art speech synthesis models are based on parametric neural networks. Text-to-speech synthesis is typically done in two steps. The first step transforms the text into time-aligned features, such as a mel-spectrogram [4,5], or F0 frequencies and other linguistic features [2, 6]. A second model transforms these time-aligned features into audio samples. This second model, sometimes referred to as a vocoder, is computationally challenging and affects quality as well.”); 
wherein the method further comprises configuring the first modification pipeline by training, based on the one or more speakers or accents, the one or more model pairs] (PRENGER Pg. 3 Experiments – “For all the experiments we trained on the LJ speech data [15]. This data set consists of 13,100 short audio clips of a single speaker reading passages from 7 non-fiction books. The data consists of roughly 24 hours of speech data recorded on a MacBook Pro using its built-in microphone in a home environment. We use a sampling rate of 2,050kHz. We use the mel-spectrogram of the original audio as the input to the WaveNet and WaveGlow networks. For WaveGlow, we use mel-spectrograms with 80 bins using librosa mel filter defaults, i.e. each bin is normalized by the filter lengthand the scale is the same as HTK. The parameters of the melspectrograms are FFT size 1024, hop size 256, and windowsize 1024.”);
In other words, GAO already teaches a TTS system and one or more model pairs, but GAO does not expressly teach the TTS comprises the one or more model pairs. PRENGER teaches the TTS is based on one or more model pairs (Tacotron model and WaveGlow model) trained on one or more speakers or accents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of CARDILLO in view of GAO to include one or more model pairs trained on one or more speakers or accents, as taught by PRENGER.



REGARDING CLAIM 3, CARDILO in view of GAO and PRENGER discloses the method of claim 2.
PRENGER further discloses the method/system wherein the model pairs include a Tacotron-2 model (PRENGER Pg. 1 Introduction – “Currently, state of the art speech synthesis models are based on parametric neural networks. Text-to-speech synthesis is typically done in two steps. The first step transforms the text into time-aligned features, such as a mel-spectrogram [4, 5], or F0 frequencies and other linguistic features [2, 6].”; Pg. 5 References – “[4] Yuxuan Wang, RJ Skerry-Ryan, Daisy Stanton, Yonghui Wu, Ron JWeiss, Navdeep Jaitly, Zongheng Yang, Ying Xiao, Zhifeng Chen, Samy Bengio, et al., “Tacotron: A fully end-to-end text-to-speech synthesis model,” arXiv preprint arXiv:1703.10135, 2017.”; In other words, PRENGER teaches the mel-spectrogram is generated by a Tacotron-2 model cited in the paper.  Examiner also reviewed the specification of the present invention, and Examiner notes that it also cites the same paper by Wang in reference to the Tacotron-2 model in [0031].  Since the cited paper of the Tacotron-2 is work of another, it is also admitted prior art (MPEP 2129).) and a WaveGlow model (PRENGNER Pg. 1 Introduction – “A second model transforms these time-aligned features into audio samples. This second model, sometimes referred to as a vocoder, is computationally challenging and affects quality as well. … Our contribution is a flowbased
network capable of generating high quality speech from mel-spectrograms. We refer to this network as WaveGlow, as it combines ideas from Glow [1] and WaveNet [2]”); 
wherein training the one or more model pairs is performed based on training the Tacotron-2 model based on a particular speaker or accent of the one or more speakers or accents (PRENGER Pg. 3 Experiments – “For all the experiments we trained on the LJ speech data [15]. This data set consists of 13,100 short audio clips of a single speaker reading passages from 7 non-fiction books. … We use the mel-spectrogram of the original audio as the input to the WaveNet and WaveGlow networks. For WaveGlow, we use mel-spectrograms with 80 bins using librosa mel filter defaults, i.e. each bin is normalized by the filter lengthand the scale is the same as HTK. The parameters of the melspectrograms are FFT size 1024, hop size 256, and windowsize 1024.”; Note that the mel-spectorgram is generated using the Tacotron model as shown in the rejection of Claim 2.); and 
wherein training the one or more model pairs is performed based on training the WaveGlow model based on the particular speaker or accent (PRENGER Pg. 3 Experiments – “For all the experiments we trained on the LJ speech data [15]. This data set consists of 13,100 short audio clips of a single speaker reading passages from 7 non-fiction books. … We use the mel-spectrogram of the original audio as the input to the WaveNet and WaveGlow networks. For WaveGlow, we use mel-spectrograms with 80 bins using librosa mel filter defaults, i.e. each bin is normalized by the filter lengthand the scale is the same as HTK. The parameters of the melspectrograms are FFT size 1024, hop size 256, and windowsize 1024.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of CARDILLO in view of GAO to include one or more model pairs trained on one or more speakers or accents, as taught by PRENGER.
One of ordinary skill would have been motivated to include one or more model pairs trained on one or more speakers or accents, in order to provide synthesized speech signals with a high quality (PRENGER Pg. 4 Section 3.4).

CLAIM 15 is a system similar to the method of Claim 2; thus, it is rejected under the same rationale.

CLAIM 16 is a system similar to the method of Claim 3; thus, it is rejected under the same rationale.


Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CARDILO (US 2017/0091170 A1) in view of GAO (US 2016/0147740 A1), and further in view of XIN (US 2019/0065460 A1) and DEVLIN (Devlin J, Chang MW, Lee K, Toutanova K. Bert: Pre-training of deep bidirectional transformers for language understanding. arXiv preprint arXiv:1810.04805. 2018 Oct 11.).

REGARDING CLAIM 4, CARDILO in view of GAO discloses the method of claim 1.
CARDILO in view of GAO does not explicitly teach the rest of the claim limitations.

XIN discloses a method/system for processing textual data, wherein the first modification pipeline comprises a [BERT] language model (XIN Fig. 2 – “Machine Learning Component 212; Hybrid Deep Neural Network Model 214”; Fig. 3; Par 51 – “In another example embodiment, an interactive automated conversation component 222 may use the results from the hybrid deep neural network architecture 214 to aid in interpretation of natural language input.”), [BERT] embeddings (XIN Par 30 – “FIG. 3 is a block diagram illustrating a machine-learning component, such as the machine-learning component 212 of FIG. 2, in more detail. Each of one or more words 300A-300D is passed through a DCC2 W model (depicted here as 302A-302D, although in example embodiments these are not separate models) to generate DCC2 W representations 304A-304D. The DCC2 W representations 304A-304D are concatenated with pre-trained word embeddings 306A-306D, which are then fed into bidirectional LSTM layers 308A-308D to learn context information 310A-310D for each word , and a look-up table (XIN Par 43 – “In an example embodiment, a lookup table with values drawn from a uniform distribution with range [−0.5, +0.5] is initialized.”); 
wherein the method further comprises configuring the second modification pipeline by training the [BERT] language model (XIN Par 15 – “A deep compositional character-to-word (DCC2 W) model is used to learn from a limited, supervised training corpus for each word.”), determining the [BERT] embeddings (XIN Par 30 – “FIG. 3 is a block diagram illustrating a machine-learning component, such as the machine-learning component 212 of FIG. 2, in more detail. Each of one or more words 300A-300D is passed through a DCC2 W model (depicted here as 302A-302D, although in example embodiments these are not separate models) to generate DCC2 W representations 304A-304D. The DCC2 W representations 304A-304D are concatenated with pre-trained word embeddings 306A-306D, which are then fed into bidirectional LSTM layers 308A-308D to learn context information 310A-310D for each word 300A-300D in a sentence.”; Par 33 – “The input word w is decomposed into a sequence of characters {c1, . . . , cm}, where m is the length of w. Character embeddings are encoded by column vectors in the embedding matrix Wchar∈Rd char ×|Vchar|, where dchar is the number of parameters for each character in Vchar. Given a character ci, its embedding rchar is obtained by the matrix-vector product Wi charvi char, and vi char is defined as one hot vector for ci. Thus, the input for the convolutional layer is the sequence of character embeddings {r1 char, . . . , rm char}.”), and determining the look-up table (XIN Par 43 – “In an example embodiment, a lookup table with values drawn from a uniform distribution with range [−0.5, +0.5] is initialized.”); and 
wherein the modified data comprises one or more second words that are based on the [BERT] language model (XIN Par 49 – “Specifically, the search query may be “Michael Kors Medium Brown Leather Handbag.” The hybrid deep neural network architecture 214 may predict that the words “Michael” and “Kors” actually represent a single named entity, whereas the other with other terms related to this brand, such as shoes, wallets, and watches (other items sold by Michael Kors).”; In other words, the original input query (e.g., hadbag) is expanded to include other related items, “shoes, wallets, and watches”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of CARDILLO in view of GAO to include a language model with embeddings and a lookup table, as taught by XIN.
One of ordinary skill would have been motivated to include a language model with embeddings and a lookup table, in order to help decipher the meaning of words and phrases (XIN Par 51).

CARDILO in view of GAO and XIN is silent to the specific language model is the [BERT] language model.
DEVLIN discloses a method/system for processing textual data, wherein the language model is [BERT] language model (DEVLIN Pg. 1 Introduction – “In this paper, we improve the fine-tuning based approaches by proposing BERT: Bidirectional Encoder Representations from Transformers.”) with a [BERT] embeddings (DEEVLIN Pg. 3 Section 3 – “BERT” – “For a given token, its input representation is constructed by summing the corresponding token, segment and position embeddings.”).
Examiner also reviewed the specification of the present invention, and Examiner notes that it also cites the same paper by DEVLIN in reference to the BERT language model in [0053].  Since the cited paper of the BERT language model is work of another, it is also admitted prior art (MPEP 2129).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of CARDILO in view of GAO and XIN to substitute BERT language model for the language model of XIN, as taught by DEVLIN.


CLAIM 17 is a system similar to the method of Claim 4; thus, it is rejected under the same rationale.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CARDILO (US 2017/0091170 A1) in view of GAO (US 2016/0147740 A1), and further in view of YURICK (US 2008/0270344 A1).

REGARDING CLAIM 6, CARDILO in view of GAO discloses the method of claim 1.
CARDILO in view of GAO does not explicitly teach a speech data database.
YURICK discloses a method/system for processing textual data, wherein the input text data (YURICK Par 48 – “In another exemplary embodiment, the system can generate the audio content index by converting the output of an automatic speech recognition (ASR) algorithm into phonetic data using a phonetic data algorithm. In an exemplary embodiment, correlated, time-stamped textual content can be used in conjunction with the ASR algorithm such that the accuracy and reliability of recognized words can be increased.”) is retrieved from a speech data database (YURICK Par 126 – “The bi-phoneme probability of a bi-phoneme can be calculated by dividing the number of occurrences of the bi-phoneme in an experimental corpus of speech recognition data by the total number bi-phones uttered in the corpus.”).

One of ordinary skill would have been motivated to include determining text data from a speech data database, in order to enhance the accuracy of audio content search results (YURICK Par 7).




Claims 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CARDILO (US 2017/0091170 A1) in view of GAO (US 2016/0147740 A1), and further in view of XIN (US 2019/0065460 A1).

REGARDING CLAIM 9, CARDILO in view of GAO discloses the method of claim 1.
CARDILO in view of GAO does not explicitly teach the training task using the output data.
XIN discloses a method/system for textual data processing, wherein the speech processing task comprises a training task for a model (XIN Par 16 – “Then the DCC2 W representations are combined with pre-trained word embeddings, and these are then fed into bidirectional Long Short-Term Memories (LSTMs) to learn contextual information for each word. LSTMs will be described in more detail below.”), and wherein the method further comprises: 
performing the training task based on the output data (XIN Fig. 6; Par 54 – “At operation 606, the character-to-word expressions are combined with pre-trained word embeddings. This combining may be, for example, a concatenation operation. At operation 608, the combined character-to-word expressions and pre-trained word embeddings are fed into one or more to learn contextual information for each of the plurality of words.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of CARDILLO in view of GAO to include a training task for a model, as taught by XIN.
One of ordinary skill would have been motivated to include a training task for a model, in order to to help decipher the meaning of words and phrases (XIN Par 51).


REGARDING CLAIM 10, CARDILO in view of GAO and XIN discloses the method of claim 9. XIN further discloses the method/system, wherein the model comprises a character-based convolutional neural network (CNN) (XIN Figs. 3 and 4 – “CONV”; Par 35 – “In an example embodiment, a small kernel size (e.g., 3) may be used, although other kernel sizes (e.g., 5, 7) may be used. Each convolutional layer 402A-402M is followed by a batch normalization and a rectifier linear unit (ReLU) activation, with every other layer being linked with a residual connection, and a halving down-sampling layer (max pooling) 404 is added at the center of the whole DCC2 W 400.”) long short-term memory (LSTM) architecture (XIN Fig. 3 – “LSTM”; Par 36 – “Referring back to FIG. 3, the bidirectional LSTM layers 308A-308D may deal with sequential data. While in theory recurrent neural networks (RNNs) are capable of capturing long-distance dependencies, in practice they often fail to do so due to gradient vanishing/exploding problems. LSTMs have been designed to overcome this issue by incorporating a memory cell”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of CARDILLO in view of GAO to include a CNN-LSTM architecture, as taught by XIN.


REGARDING CLAIM 18, CARDILO in view of GAO discloses the system of claim 14.
CARDILO in view of GAO does not explicitly teach the training task using the output data.

XIN discloses a method/system for textual data processing, wherein the speech processing task comprises a training task for a model (XIN Par 16 – “Then the DCC2 W representations are combined with pre-trained word embeddings, and these are then fed into bidirectional Long Short-Term Memories (LSTMs) to learn contextual information for each word. LSTMs will be described in more detail below.”), wherein the model comprises a character-based convolutional neural network (CNN) (XIN Figs. 3 and 4 – “CONV”; Par 35 – “In an example embodiment, a small kernel size (e.g., 3) may be used, although other kernel sizes (e.g., 5, 7) may be used. Each convolutional layer 402A-402M is followed by a batch normalization and a rectifier linear unit (ReLU) activation, with every other layer being linked with a residual connection, and a halving down-sampling layer (max pooling) 404 is added at the center of the whole DCC2 W 400.”) long short-term memory (LSTM) architecture (XIN Fig. 3 – “LSTM”; Par 36 – “Referring back to FIG. 3, the bidirectional LSTM layers 308A-308D may deal with sequential data. While in theory recurrent neural networks (RNNs) are capable of capturing long-distance dependencies, in practice they often fail to do so due to gradient vanishing/exploding problems. LSTMs have been designed to overcome this issue by incorporating a memory cell”), and wherein the instructions, when executed by the one or more processors, cause the one or more computing apparatuses (XIN Fig. 9; Par 56 – “In various embodiments, the software 802 is implemented by hardware such as a machine 900 of FIG. 9 that includes processors 910, memory 930, and I/O components 950”) to: perform the training task based on the output data(XIN Fig. 6; Par 54 – “At operation 606, the character-the combined character-to-word expressions and pre-trained word embeddings are fed into one or more bidirectional long short-term memories to learn contextual information for each of the plurality of words.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of CARDILLO in view of GAO to include a training task for a model, as taught by XIN.
One of ordinary skill would have been motivated to include a training task for a model, in order to to help decipher the meaning of words and phrases (XIN Par 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of CARDILLO in view of GAO to include a CNN-LSTM architecture, as taught by XIN.
One of ordinary skill would have been motivated to include a CNN-LSTM architecture, in order to overcome gradient vanishing/exploding problems (XIN Par 36).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over CARDILO (US 2017/0091170 A1) in view of GAO (US 2016/0147740 A1), and further in view of PRENGER (Prenger R, Valle R, Catanzaro B. WaveGlow: A Flow-based Generative Network for Speech Synthesis. arXiv preprint arXiv:1811.00002. 2018 Oct.), XIN (US 2019/0065460 A1), and DEVLIN (Devlin J, Chang MW, Lee K, Toutanova K. Bert: Pre-training of deep bidirectional transformers for language understanding. arXiv preprint arXiv:1810.04805. 2018 Oct 11.).

REGARDING CLAIM 20, CARDILO in view of GAO discloses the one or more non-transitory media of claim 19.
GAO further discloses the method/system wherein the first modification pipeline comprises a text-to-speech converter (GAO Fig. 1 – “ASR Engine 104”) and a speech-to-text converter , [wherein the text- to-speech converter comprises the one or more model pairs; 
wherein the instructions, when executed by the one or more processors, cause the one or more computing apparatuses to configure the first modification pipeline by training the one or more model pairs based on the one or more speakers or accents]; 
wherein the modified data comprises one or more first words that are based on the one or more speakers or accents (GAO Par 34 – “For example, the word “read” may be mapped to the same phoneme sequence as “reed”. However, an additional phoneme sequence, matching the pronunciation of “red” may be generated to expand the table 214 to have both possible pronunciations that may occur in different contexts.”; Par 38 – “The pronounced forms 224 may be maintained as a table of phoneme sequences mapped to the words in the written text 206. Due to the existence of homophones and other pronunciation anomalies, such a table may have multiple entries for a single phoneme sequence. For example, the phoneme sequence “t uw” may be mapped to “two”, “to,” and “too,” as well as to the numeral “2”. As another example, the phoneme sequence “th air” may be mapped to “their”, “there”, or “they're”.”); 
wherein the one or more first words are different from any word indicated by the sampled data (GAO Par 34 – “For example, the word “read” may be mapped to the same phoneme sequence as “reed”. However, an additional phoneme sequence, matching the pronunciation of “red” may be generated to expand the table 214 to have both possible pronunciations that may occur in different contexts.”; In other words, the original word “read” is mapped to “reed” and “red” which are different from the original word.);
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of CARDILLO to include modifying data based on one or more speakers or accents, as taught by GAO.

<wherein the second modification pipeline comprises a BERT language model, BERT embeddings, and a look-up table; 
wherein the instructions, when executed by the one or more processors, cause the one or more processors to configure the second modification pipeline by training the BERT language model, determining the BERT embeddings, and determining the look-up table; and 
wherein the modified data comprises one or more second words that are determined based on the BERT language model>.

CARDILO in view of GAO is silent to the [square-bracketed] and <angle-bracketed> limitations. 
PRENGER discloses the [square-bracketed] limitations. PRENGER discloses a method/system for processing textual data comprising:
[wherein the text-to-speech converter comprises the one or more model pairs (PRENGER Pg. 1 Introduction – “Currently, state of the art speech synthesis models are based on parametric neural networks. Text-to-speech synthesis is typically done in two steps. The first step transforms the text into time-aligned features, such as a mel-spectrogram [4,5], or F0 frequencies and other linguistic features [2, 6]. A second model transforms these time-aligned features into audio samples. This second model, sometimes referred to as a vocoder, is computationally challenging and affects quality as well.”); 
wherein the instructions, when executed by the one or more processors, cause the one or more computing apparatuses to configure he first modification pipeline by training, based on the one or more speakers or accents, the one or more model pairs] (PRENGER Pg. 3 Experiments – “For all the experiments we trained on the LJ speech data [15]. This data a single speaker reading passages from 7 non-fiction books. The data consists of roughly 24 hours of speech data recorded on a MacBook Pro using its built-in microphone in a home environment. We use a sampling rate of 2,050kHz. We use the mel-spectrogram of the original audio as the input to the WaveNet and WaveGlow networks. For WaveGlow, we use mel-spectrograms with 80 bins using librosa mel filter defaults, i.e. each bin is normalized by the filter lengthand the scale is the same as HTK. The parameters of the melspectrograms are FFT size 1024, hop size 256, and windowsize 1024.”);
In other words, GAO already teaches a TTS system, and PRENGER teaches the TTS is based on one or more model pairs (Tacotron model and WaveGlow model) trained on one or more speakers or accents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of CARDILLO in view of GAO to include one or more model pairs trained on one or more speakers or accents, as taught by PRENGER.
One of ordinary skill would have been motivated to include one or more model pairs trained on one or more speakers or accents, in order to provide synthesized speech signals with a high quality (PRENGER Pg. 4 Section 3.4).

XIN discloses a method/system for processing textual data, <wherein the second modification pipeline comprises a {BERT} language model (XIN Fig. 2 – “Machine Learning Component 212; Hybrid Deep Neural Network Model 214”; Fig. 3; Par 51 – “In another example embodiment, an interactive automated conversation component 222 may use the results from the hybrid deep neural network architecture 214 to aid in interpretation of natural language input.”), {BERT} embeddings (XIN Par 30 – “FIG. 3 is a block diagram illustrating a machine-learning component, such as the machine-learning component 212 of FIG. 2, in more detail. Each of one or more words 300A-300D is passed through a DCC2 W model (depicted here as 302A-302D, although in example embodiments these are not separate models) to generate The DCC2 W representations 304A-304D are concatenated with pre-trained word embeddings 306A-306D, which are then fed into bidirectional LSTM layers 308A-308D to learn context information 310A-310D for each word 300A-300D in a sentence.”), and a look-up table (XIN Par 43 – “In an example embodiment, a lookup table with values drawn from a uniform distribution with range [−0.5, +0.5] is initialized.”); 
wherein the instructions, when executed by the one or more processors, cause the one or more processors to configure the second modification pipeline by training the {BERT} language model (XIN Par 15 – “A deep compositional character-to-word (DCC2 W) model is used to learn from a limited, supervised training corpus for each word.”), determining the {BERT} embeddings (XIN Par 30 – “FIG. 3 is a block diagram illustrating a machine-learning component, such as the machine-learning component 212 of FIG. 2, in more detail. Each of one or more words 300A-300D is passed through a DCC2 W model (depicted here as 302A-302D, although in example embodiments these are not separate models) to generate DCC2 W representations 304A-304D. The DCC2 W representations 304A-304D are concatenated with pre-trained word embeddings 306A-306D, which are then fed into bidirectional LSTM layers 308A-308D to learn context information 310A-310D for each word 300A-300D in a sentence.”; Par 33 – “The input word w is decomposed into a sequence of characters {c1, . . . , cm}, where m is the length of w. Character embeddings are encoded by column vectors in the embedding matrix Wchar∈Rd char ×|Vchar|, where dchar is the number of parameters for each character in Vchar. Given a character ci, its embedding rchar is obtained by the matrix-vector product Wi charvi char, and vi char is defined as one hot vector for ci. Thus, the input for the convolutional layer is the sequence of character embeddings {r1 char, . . . , rm char}.”), and determining the look-up table (XIN Par 43 – “In an example embodiment, a lookup table with values drawn from a uniform distribution with range [−0.5, +0.5] is initialized.”); and 
wherein the modified data comprises one or more second words that are determined based on the {BERT} language model> (XIN Par 49 – “Specifically, the search query may be “Michael Kors Medium Brown Leather Handbag.” The hybrid deep neural network architecture 214 may predict that the words “Michael” and “Kors” actually represent a single named entity, whereas the other terms are singletons. This helps the search engine 218 identify that “Michael Kors” is a brand, which then can be used to augment the search query with other terms related to this brand, such as shoes, wallets, and watches (other items sold by Michael Kors).”; In other words, the original input query (e.g., hadbag) is expanded to include other related items, “shoes, wallets, and watches”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of CARDILLO in view of GAO and PRENGER to include a language model with embeddings and a lookup table, as taught by XIN.
One of ordinary skill would have been motivated to include a language model with embeddings and a lookup table, in order to help decipher the meaning of words and phrases (XIN Par 51).

CARDILO in view of GAO, XIN, PRENGER, and XIN is silent to the specific language model is the {BERT} language model.
DEVLIN discloses a method/system for processing textual data, wherein the language model is {BERT} language model (DEVLIN Pg. 1 Introduction – “In this paper, we improve the fine-tuning based approaches by proposing BERT: Bidirectional Encoder Representations from Transformers.”) with a {BERT} embeddings (DEEVLIN Pg. 3 Section 3 – “BERT” – “For a given token, its input representation is constructed by summing the corresponding token, segment and position embeddings.”).
Examiner also reviewed the specification of the present invention, and Examiner notes that it also cites the same paper by DEVLIN in reference to the BERT language model in [0053].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of CARDILO in view of GAO, PRENGER and XIN to substitute BERT language model for the language model of XIN, as taught by DEVLIN.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the simple substitution of one known element for another producing a predictable result renders the claim obvious. For more on this combination rationale, see MPEP § 2143(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JONATHAN C KIM/Primary Examiner, Art Unit 2655